Back to Form 8-K [form8-k.htm]
Exhibit 10.13

Medicare Advantage Attestation of Benefit Plan
HARMONY HEALTH PLAN OF ILLINOIS, INC.
H1216
Date: 09/01/2009
 


I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2010. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.


I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2009
and 2010, including but not limited to, the 2010 Call Letter, the 2010
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).


 
Plan
ID
Segment
ID
Version
Plan Name
Plan
Type
Transaction
Type
MA
Premium
Part D
Premium
CMS Approval
Date
Effective Date
001
0
5
WellCare Value (HMO-
POS)
HMOPOS
Renewal
0.00
0.00
08/31/2009
01/01/2010
003
0
6
WellCare Access
(HMO)
HMO
Renewal
0.00
22.80
08/31/2009
01/01/2010

 
 
 
 
Page 1 of 2   - HARMONY HEALTH PLAN OF ILLINOIS, INC. - H1216 - 09/01/2009

 
 

--------------------------------------------------------------------------------

 
 
/s/ Heath Schiesser
 
9/4/09
 
CEO:
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
 
Date:
                 
/s/ Thomas L. Tran
 
9/4/09
 
CFO:
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
 
 
Date:
 

Medicare Advantage benefit attestations should be sent by overnight carrier to:


Centers for Medicare & Medicaid Services
ATTN: Marilyn Hunter/Medicare Advantage Benefit Attestation
Mail Stop C4-22-04
7500 Security Boulevard
Baltimore, MD 21244-1850
 
 
 
Page 2 of 2   - HARMONY HEALTH PLAN OF ILLINOIS, INC. - H1216 - 09/01/2009


 
 